The majority opinion states that defendant, while driving his father's automobile, struck three persons who were travelling in front of him and going in the same direction he was, killing two of them and greatly injuring the third; that the car then ran some 200 feet further, after which he returned and helped convey two of the three to the hospital, and from this concludes that "defendant's actions after the collision negative the idea *Page 224 
of wickedness of disposition or hardness of heart." With all due respect, the jury and trial judge who saw the witnesses when they testified, and the colleagues of the latter who obtained from him a clear picture of their conduct on the witness stand, were far better able to draw the true inferences, than the judges of this court who must rely upon what appears in cold type only. At least as possible an inference from the facts above stated is that the defendant, while running the 200 feet beyond the place of the accident, concluded he would be better off if he came back than if he fled further, and hence the fact of his return did not negative the conclusion, which the jury drew from all the evidence, that defendant's "wanton and reckless conduct. . . . . . [at thetime of the accident shows his] wicked disregard of the consequences of his acts," and this, if found to be true, as it was, the majority agree would be sufficient to sustain the verdict and sentence. For this reason I dissent.
The chief justice concurred in this dissent.